UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit



                                           No. 98-60515
                                         Summary Calendar


                               FELIPE DE LEON VALENZUELA,

                                                                                           Petitioner,

                                             VERSUS

             OFFICE OF THE CHIEF ADMINISTRATIVE HEARING OFFICER,

                                                                                         Respondent.



                           Appeal from the United States District Court
                               for the Northern District of Texas
                                            (95C00153)


                                           May 26, 1999
Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.
PER CURIAM:*

       Felipe DeLeon Valenzuela, petitioner, alleges that the five year limitation period in 28 U.S.C.

§ 2462 bars the enforcement of a civil fine and a cease and desist order issued as a result of his
violation of 8 U.S.C. § 1324c(a)(2). Valenzuela does not dispute that he committed immigration

document fraud by presenting false immigration documents to improperly obtain employment in the

United States. In addition, it is uncontested that the INS commenced proceedings against Valenzuela

by filing a complaint within five years of the violations. The Administrative Law Judge ruled that

Valenzuela must pay a $250 fine and immediately cease and desist from violating 28 U.S.C. § 1342c

in a final order issued seven years after the violations. We have reviewed the record de novo and

reach the same conclusion for essentially the reasons expressed in the ALJ’s final order. AFFIRMED.


        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.